Order unanimously modified on the law to grant the petition in accordance with the same memorandum as Matter of Walsh v Walsh (144 AD2d 947 [decided herewith]) and as modified affirmed with costs to petitioner. Memorandum: We add only that the Hearing Officer’s initial support award, which was modified based on Family Court’s dismissal of other similar support petitions, was properly made in view of petitioner’s assets. (Appeal from order of Onondaga County Family Court, McLaughlin, J.— spousal support.) Present — Dillon, P. J., Denman, Balio, Law-ton and Davis, JJ.